PER CURIAM.
The finding of the court below that there was no fraud in the transfer from the husband to the wife was sustained by the testimony. They were not contradicted in any respect. It does not seem to be an unusual occurrence, considering their previous dealings. The improbability of the transfer was not great. The intent of the husband would not be imputed to the wife if she had no notice of it, and was herself innocent. There does not seem to be any irregularity in the findings. The appellant has taken no position that has not been examined. Judgment affirmed, with costs.